      Case: 3:20-cv-00102-RAM-RM Document #: 6 Filed: 08/05/21 Page 1 of 4




                       IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN


 FRANCIS B. SERIEUX,                  )
                                      )
            Plaintiff,                )
                                      )
 vs.                                  )                                     Civil No. 2020-102
                                      )
 DR. M. SMITH, et al.,                )
                                      )
            Defendants.               )
_____________________________________ )

                       REPORT AND RECOMMENDATION AND ORDER

        This matter is before the Court on the application of pro se plaintiff Francis B. Serieux to

proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915(a)(1) [ECF 5], and for an initial

screening of his pleading pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A. The Court

finds plaintiff has properly demonstrated his inability to pay the required court costs. However,

for the reasons set forth below, the Court recommends that the complaint be dismissed.

                                   I.       FACTUAL ALLEGATIONS

        Plaintiff brings this complaint against Dr. M. Smith and Dr. Nathaniel Weekly, two

emergency room physicians at the Schneider Regional Medical Center (“the hospital”), located on

St. Thomas, United States Virgin Islands.1 [ECF 1]. According to plaintiff, he was refused

“service for no reason.” Id. at 1. Plaintiff also claims that he is “disable[d] and very sick,” id. at

3; that “Dr. Smith refuse[d] to give [him] medication,” id.; that Dr. Smith called him a “nigger,”

id.; and that he’s “suing for [] Dr. Smith not giving [him] medication & calling [him] nigger.” id.



        1
          Although plaintiff does not identify the hospital by name, the Court takes judicial notice that the address
provided for defendants on the complaint—9048 Sugar Estate—is that of the hospital.                               See
https://www.srmedicalcenter.org/about-us/welcome-to-srmc (last visited Aug. 3, 2021).
       Case: 3:20-cv-00102-RAM-RM Document #: 6 Filed: 08/05/21 Page 2 of 4
Serieux v. Smith, et al.,
Civil No. 2020-102
Page 2


at 8. Plaintiff claims that both doctors “tryed to kill” him. Id. at 8. Plaintiff seeks 999 “Squillion

Dollars” in damages. Id. at 5.

                                 II.    STANDARD OF REVIEW

         Where a plaintiff has obtained leave to proceed in forma pauperis, a court must screen the

complaint for cognizable claims and sua sponte dismiss all or any part of an action that is frivolous,

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). Furthermore, “[i]f the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3).

         A complaint is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is “based

on an indisputably meritless legal theory.” Id. at 327. “A complaint is malicious when it

‘duplicates allegations of another [] federal lawsuit by the same plaintiff.’” Daley v. United States

Dist. Court, 629 F. Supp. 2d 357, 359-60 (D. Del. 2009) (alteration in original) (quoting Pittman

v. Moore, 980 F.2d 994, 995 (5th Cir. 1993)); see also Lindell v. McCallum, 352 F.3d 1107, 1109

(7th Cir. 2003) (stating “malicious” in the context of sections 1915(e) “is more usefully construed

as intended to harass”).

         Whether a complaint fails to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is

governed by the same standard as Rule 12(b)(6) of the Federal Rules of Civil Procedure. Schreane

v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000)). Accordingly, a court must determine whether the complaint includes “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). Finally, the remaining ground for
       Case: 3:20-cv-00102-RAM-RM Document #: 6 Filed: 08/05/21 Page 3 of 4
Serieux v. Smith, et al.,
Civil No. 2020-102
Page 3


dismissal under § 1915, immunity of the defendants, relates to the protection the law affords some

governmental entities and officials against certain types of lawsuits.                  28 U.S.C. §

1915(e)(2)(B)(iii).

                                        III.    DISCUSSION

         Federal subject matter jurisdiction is limited by statute. Most often, such jurisdiction exists

in actions in which the plaintiff’s claim raises a federal question or in which there is diversity of

citizenship between the plaintiff and the defendant. 28 U.S.C. §§ 1331, 1332. To invoke federal

question jurisdiction, the plaintiff must allege a violation of the “Constitution, laws, or treaties of

the United States.” 28 U.S.C. § 1331. Jurisdiction based on diversity of citizenship requires the

plaintiff to demonstrate that none of the defendants holds citizenship in the same state as the

plaintiff, and that the amount in controversy exceeds $75,000, exclusive of interest and costs. 28

U.S.C. § 1332(a).

         Here, to the extent plaintiff claims he was discriminated against based on his race or

because of a disability, he fails to satisfy the minimal pleading requirements of Rule 8(a)(2) of the

Federal Rules of Civil Procedure. See Ashcroft, 556 U.S. at 677-78. Further, plaintiff fails to

plead jurisdiction based on diversity. Therefore, the Court recommends that the complaint be

dismissed.

                                       IV.     CONCLUSION

         For the foregoing reasons, this Court RECOMMENDS that plaintiff’s complaint be

DISMISSED.

         Any objections to this Report and Recommendation must be filed in writing within 14 days

of receipt of this notice. Failure to file objections within the specified time shall bar the aggrieved
       Case: 3:20-cv-00102-RAM-RM Document #: 6 Filed: 08/05/21 Page 4 of 4
Serieux v. Smith, et al.,
Civil No. 2020-102
Page 4


party from attacking such Report and Recommendation before the assigned District Court Judge.

28 U.S.C. § 636(b)(1); LRCi 72.3.



Dated: August 5, 2021                                 S\___________________________
                                                        RUTH MILLER
                                                        United States Magistrate Judge
